Case: 22-20174      Document: 00516499770         Page: 1     Date Filed: 10/06/2022




              United States Court of Appeals
                   for the Fifth Circuit
                                                                       United States Court of Appeals
                                                                                Fifth Circuit


                                  No. 22-20174
                                                                              FILED
                                                                        October 6, 2022
                                Summary Calendar
                                                                         Lyle W. Cayce
                                                                              Clerk
   United States of America,

                                                              Plaintiff—Appellee,

                                       versus

   David St. John,

                                                           Defendant—Appellant.


                   Appeal from the United States District Court
                       for the Southern District of Texas
                            USDC No. 4:21-CR-209-1


   Before Stewart, Duncan, and Wilson, Circuit Judges.
   Per Curiam:*
          The Federal Public Defender appointed to represent David St. John
   has moved for leave to withdraw and has filed a brief in accordance with
   Anders v. California, 386 U.S. 738 (1967), and United States v. Flores, 632 F.3d
   229 (5th Cir. 2011). St. John has filed a response. We have reviewed


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 22-20174     Document: 00516499770          Page: 2   Date Filed: 10/06/2022




                                   No. 22-20174


   counsel’s brief and the relevant portions of the record reflected therein, as
   well as St. John’s response. We concur with counsel’s assessment that the
   appeal presents no nonfrivolous issue for appellate review. Accordingly,
   counsel’s motion for leave to withdraw is GRANTED, counsel is excused
   from further responsibilities herein, and the appeal is DISMISSED. See
   5th Cir. R. 42.2.




                                        2